DETAILED ACTION
Applicant’s reply, filed 14 September 2021 in response to the non-final Office action mailed 18 June 2021, has been fully considered. As per Applicant’s filed claim amendments claims 1-2 and 8-11 are pending, wherein: claim 1 has been amended, claims 2 and 8-9 are as originally filed, claims 10-11 are as previously presented, and claims 3-7 have been cancelled by this and/or previous amendment(s). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 September 2021 was filed after the mailing date of the non-final Office action on 18 June 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim 1-2 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaitani et al. (US PGPub 2003/0032715) in view of Kawase et al. (US 5,753,362) and further in view of Joly et al. (US PGPub 2014/0007887).
	Regarding claims 1 and 8-9, Sakaitani teaches acrylic pressure-sensitive adhesives comprising an acrylic copolymer (abstract) comprising an acrylic alkyl ester monomer containing no aromatic ring ([0012]), a monomer containing an aromatic ring ([0013]), and optional modifying monomer(s) ([0013]-[0021]). Sakaitani teaches the resulting acrylic copolymers have refractive indexes of 1.5 or higher ([0010]), and teaches that the refractive index is dependent upon the copolymerization proportion of the aromatic ring containing monomer, which when present from 40 to 90 wt% of all monomer components results in copolymers having a refractive index of from 1.50 to 1.55 ([0024]). Sakaitani further teaches that the further compounding ingredients may be included such as powdery fillers, etc. ([0028]).
	Sakaitani is silent to the sheet satisfying the relational expression -0.04 ≤(np-nf)≤0.04. However, Kawase teaches similar pressure-sensitive adhesive sheets (abstract; col 6 ln 45-60) comprising a base (meth)acrylic copolymer resin and further comprising solid filler particles (abstract).  Kawase further teaches the sheets can be imparted with desired functions such as conductivity, flame retardance and colorability (col 6 ln 45-60) via the selection of appropriate fine solid particles (col 19 ln12 to col 21 
Additionally, in view of Kawase's recognition that silica and aluminum hydroxide are equivalent and interchangeable, it would have been obvious to one of ordinary skill in the art to substitute the silica of Sakaitani with the aluminum hydroxide of Kawase and thereby arrive at the present invention.  Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable (See In re Ruff 118 USPQ 343 (CCPA 1958; MPEP 2144.06).
	Sakaitani further teaches the acrylic copolymer (abstract) comprising an acrylic alkyl ester monomer containing no aromatic ring ([0012]), a monomer containing an aromatic ring ([0013]), and optional modifying monomer(s) ([0013]-[0021]). Sakaitani teaches the monomer containing an aromatic group is present from about 40 to 90 wt% ([0024]-[0025]) and can be any appropriate monomer ([0013]) present for the purpose of achieving the desired refractive index of from 1.50 to 1.55 ([0024]). Sakaitani does not 
are starting monomers whose homopolymer is a highly refractive polymer having a refractive index of 1.50 or higher (instant original specification, pages 13-14 @ [0042]-[0043]). A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
	Regarding claim 2, Sakaitani in view of Kawase and Joly render obvious the sheets set forth above and Sakaitani further invites the inclusion of fillers such as powdery silica (see above). Sakaitani is silent to the amount thereof. However, Kawase teaches the particles are present from 15 to 55 vol% of the resin in order to obtain a mixture having a suitably cast-able viscosity (col 21 ln 33-40; examples Table 1, 200 parts particles per 100 parts resin) and desired conductivity, flame retardancy and/or colorability (col 19). At the time of filing a person having ordinary skill in the art would have been motivated to incorporate the amounts of particles taught by Kawase in the composition of Sakaitani and would have been motivated to do so as Sakaitani invites 
	Regarding claim 10, Sakaitani in view of Kawase and Joly renders obvious the sheets set forth above. Sakaitani teaches the resulting acrylic copolymers have 
	Sakaitani teaches the aromatic ring monomer is present from about 40 to 90 wt%. It is noted that 90 wt% and/or about 90 wt% is substantially close to “greater than 90 wt%”. Further, Joly teaches that in copolymers containing alkyl(meth)acrylic acid ester monomers, the amount of the high Tg aryl monomer is optimized/varied in order to obtain the desired glass transition temperature of the resulting copolymer, wherein the lower the Tg of the high Tg monomer the greater the amount is needed to obtain the desired glass transition temperature ([0093]; Table; claims) including amounts of 90 wt% or above to reach specific glass transition temperatures. Sakaitani and Joly are analogous art as set forth above. At the time of filing a person having ordinary skill in the art would have found it obvious to modify or optimize the amount of aromatic monomer of Sakai as taught by Joly and would have been motivated to do so in order to obtain a pressure sensitive adhesive copolymer having the desired glass transition temperature properties. 
	Regarding claim 11, Sakaitani in view of Kawase and Joly renders obvious the sheets set forth above. Sakaitani teaches the resulting acrylic copolymers have refractive indexes of 1.5 or higher ([0010]). The broad teaching of Sakaitani of 1.5 or higher substantially overlaps with and renders taught the claimed 1.56 or higher and 1.65 or lower.
In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).

Response to Arguments/Amendments
	The 35 U.S.C. 103 rejection of claims 1-2 and 7-11 as unpatentable over Sakaitani (US PGPub 2003/0032715) in view of Kawase (US 5,753,362) and further in view of Joly (US PGPub 2014/0007887) is maintained. Applicant’s arguments (Remarks, pages 4-6) have been fully considered but were not found persuasive. 
	Applicant alleges (Remarks, pages 4-5) that Joly is not analogous art. This is not found persuasive. Sakaitani and Joly are analogous art for the reasons set forth above, namely: both are directed to pressure sensitive adhesives comprising a copolymer of aryl monomers with alkyl ester monomers and further optional monomers, wherein the pressure sensitive adhesives are suitable for use on reflective layers and as peelable-type adhesives on a liner substrate (Sakaitani [0030]-[0032]; Joly [0068],[0095]-[0096]). Further, as the instant invention is directly concerned with pressure sensitive adhesives 
Applicant’s argument that Joly cannot be analogous as Joly is not explicitly concerned with optical transmission is not persuasive. Joly need not be concerned with solving the same problem as Applicant in order to be analogous art. Applicant is reminded that the rejection under 35 U.S.C. 103(a) is based upon a combination of references and that the reason or motivation to modify the prior art reference(s) may often suggest what the inventor has done, but for a different purpose or to solve a different problem. Furthermore, it is noted that it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Appellant. The motivation question arises in the context of the general problem confronting the inventor, rather than the specific problem solved by the invention (see In re Kahn, 441 F.3d 977, 987, 78 USPQ 2d 1329, 1336 (Fed. Cir. 2006); see also Cross Med. Prods., Inc. v. Medtronic Sofamore Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) one of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings; see also In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990); MPEP 2144 and 2141.01). 
	Applicant argues (Remarks, pages 5-6) there is no motivation to modify Sakaitani with Joly. Applicant argues Joly does not teach the high Tg monomers as providing a specific refractive index and further that Sakaitani does not teach any desired glass transition temperature. Applicant’s argument is not persuasive. It is noted that Sakaitani teaches both the refractive index of the pressure sensitive adhesives and the adhesive 
	Joly teaches it is well known that the suitability of a comonomer in a pressure sensitive adhesive can be determined/predicted via the Tg of the monomers ([0071]-[0073]) which are to be copolymerized with the alkyl (meth)acrylic ester monomer. It is noted that Joly also teaches phenoxy ethyl (meth)acrylates as among the aromatic high Tg co-monomers responsible for the adhesive properties ([0075]). Joly further teaches that combinations from a finite recited list may be used, wherein aryl containing comonomers are most preferred, and further teaches both that phenoxy ethyl (meth)acrylates are equivalent and interchangeable with benzyl (meth)acrylates ([0075]) and that aryl (meth)acrylates such as fluorene (meth)acrylates are preferred high Tg co-monomers ([0076]). 
	As Sakaitani teaches the aromatic (meth)acrylic ester monomer components are selected to modify the adhesive properties, as well as refractive indices, of the resulting copolymer one of ordinary skill in the art would have found it obvious to look to Joly’s teachings of the high Tg aromatic (meth)acrylate comonomers to obtain a pressure-sensitive adhesive having desired adhesive properties and arrive at the instant invention with a reasonable expectation of success. As noted above a rejection under 35 U.S.C. 103 is based upon a combination of references and that the reason or motivation to modify the prior art reference(s) may often suggest what the inventor has done, but for a different purpose or to solve a different problem (MPEP 2144 and 2141.01).
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	Applicant argues that Sakaitani desires a refractive index of from 1.50 to 1.55 and asserts that the refractive index of aluminum hydroxide is 1.57 (data from Applicants specification Table 1) is higher than both powder silica and the desired refractive index range of Sakaitani. Applicant asserts that replacing the powdery silica of Sakaitani with the aluminum hydroxide of Kawase would render Sakaitani inoperable. This is not persuasive. 
	Notably Sakaitani teaches the desired refractive index of the pressure sensitive adhesive is 1.5 or higher ([0010]), of which the range 1.5 to 1.55 is merely taught as a range which is obtainable but which can be changed by changing the aromatic ring containing comonomer content ([0024]). As such, Sakaitani does not limit the refractive range of the adhesive specifically to 1.50 to 1.55 and in fact teaches that higher values are desired wherein no end range is specified/limited. Including a filler that has a refractive index “higher” than the refractive index of the adhesive-itself would not render Sakaitani inoperable by any teaching found within Sakaitani. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767